         Case 1:21-mj-08793-UA Document 5 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x
UNITED STATES OF AMERICA                       TRANSPORTATION ORDER

               V   -                           21 Mag. 8793

ARMANDO RIVERA,

                          Defendant.

----------------------------------x
     Upon the application of Annando Rivera, by his

attorney, Ian Marcus Amelkin, Esq ., Federal Defenders of New York,

pursuant to 18 U.S.C . § 4282, and upon a finding of indigence

and in the interests of justice, it is hereby

     ORDERED that the United States Marshals Service furnish

Armando Rivera with funds to cover the cost of travel

between New York, New York and San Jose, California following the

satisfaction of his bail conditions, to travel on Friday, September

10, 2021 no earlier than 12 PM; and it is hereby further

     ORDERED that the aforesaid expenses shall be paid by the

United States Marshals Service.

Dated:     New York , New York           SO ORDERED:
           September l.Q_, 2021


                                                     d. fk. .. -
                                                       .
                                                           .
                                                               .   """I



                                         HONORABLE STEWART AARON
                                         United States Magistrate Judge
